Citation Nr: 1040635	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-33 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
shoulder disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired psychiatric 
disorder, claimed as an anxiety disorder and nervousness, to 
include as secondary to a right shoulder disorder.

3.  Entitlement to service connection for a blood disorder, 
claimed as a tropical illness.

4.  Entitlement to service connection for a leg disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service condition for a disability manifested 
by cold sweats.


REPRESENTATION

Appellant represented by:	Brian Smetana, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 
1965.  He has subsequently service in the Marine Corps Reserve 
from December 1965 to June 1967, the Air Force Reserve from 
December 1978 to May 1986, and again in the Marine Corps Reserve 
from May 1986 to March 1994, including periods of active duty 
training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter is on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO), New York, New 
York.

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A transcript of the hearing is of record.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).


FINDINGS OF FACT

1.  In January 2003, the RO denied claims for right shoulder and 
anxiety disorders.  The Veteran was notified of this decision and 
apprised of his appellate rights but he did not appeal.

2.  The January 2003 decision is the last final denial for a 
right shoulder disorder and an anxiety disorder.  

3.  As to the right shoulder, the evidence added to the record 
since January 2003 is new but does not relate to an unestablished 
fact necessary to substantiate the claim or otherwise raise a 
reasonable possibility of substantiating a claim.

4.  As to an acquired psychiatric disorder, the evidence added to 
the record since January 2003 is new and relates to an 
unestablished fact necessary to substantiate the claim or 
otherwise raise a reasonable possibility of substantiating the 
claim.

5.  An acquired psychiatric disorder, diagnosed as an adjustment 
disorder, is not related to service or to an injury or illness 
during a period of ACDUTRA or INACDUTRA.  

6.  A blood disorder or a tropical illness are not currently 
shown.

7.  A leg disorder is not currently shown.

8.  Right ear hearing loss was noted during active duty service; 
right ear hearing loss is currently shown.

9.  Left ear hearing loss as recognized by VA is not currently 
shown.

10.  A post-service, acute episode of tinnitus is shown to be 
resolved.

11.  A disability manifested by cold sweats is not currently 
shown.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service connection 
for a right shoulder disorder an anxiety disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a right 
shoulder disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 
7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.156 
(2010). 

3.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as an anxiety disorder and 
nervousness, to include as secondary to a right shoulder 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.156 
(2010). 

4.  An acquired psychiatric disorder, claimed as an anxiety 
disorder and nervousness, to include as secondary to a right 
shoulder disorder, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.6(a), 3.159, 3.303 (2010).

5.  A blood disorder, claimed as a tropical illness, was not 
incurred in or aggravated by service, nor may it be presumed to 
have occurred during active duty.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 3.303, 
3.307, 3.309 (2010).

6.  A leg disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.6(a), 3.303 (2010).  

7.  Right ear hearing loss was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

8.  Left ear hearing loss was not incurred in or aggravated by 
active duty service, nor may it be presumed to have occurred 
during active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 
(2010). 

9.  Tinnitus was not incurred in or aggravated by active duty 
service, nor may it be presumed to have occurred during active 
duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 (2010). 

10.  A disability manifested by cold sweats was not incurred in 
or aggravated by service, nor may it be presumed to have occurred 
during active duty.  38 U.S.C.A. § 1110, 5103(a), 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, his 
claims.  

Claims to Reopen Based on New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the 
submission of new and material evidence warranting revision of 
the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  "New" evidence means evidence "not previously 
submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) 
(2010).  "Material" evidence means "evidence that, by itself 
or when considered with previous evidence of record, related to 
an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must 
not be cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence has 
not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is new 
and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Right Shoulder Disorder

Historically, service connection for a right shoulder disorder 
with arthritis has been denied by rating decisions dated December 
1997, November 1998, June 2002, and January 2003.  The RO 
reviewed the Veteran's active duty treatment records,  Reserve 
treatment records dated 1986 to 1988, VA joints examination, VA 
treatment records (1996 to 1997), statements from fellow 
Reservists, a copy of an outpatient treatment identification 
card, and a private physician evaluation.  

The service treatment records and Reserve treatments records, as 
then comprised, did not contain a treatment report for a right 
shoulder injury.  The claim was denied.  In May 2004, he filed 
the current claim.

In this case, the evidence submitted after the January 2003 RO 
decision consists of statements by the Veteran; current VA 
treatment records; VA joints examination and a VA mental 
disorders examination, a complete copy of the Veteran's Air Force 
Reserve treatment records (dated 1978 to 1985), and Reserve 
physical examinations and medical reports dated 1988 to 1994.   

In this case, the Board finds that new and material evidence has 
not been submitted.  Specifically, upon a review of the current 
VA treatment records, the Board notes that these records indeed 
refer to the Veteran having an old fracture of the distal 
clavicle, which was well established in the record.  

Further, a July 2004 report refers to this old fracture as "sc-
1993," which was phrasing the Veteran had used in his first 1997 
claim.  While his self-reported medical history indicated that he 
injured himself during his Reserve service is found throughout 
the VA treatment records, there is no medical opinion 
establishing a connection between his right shoulder complaints 
and service.  Sheer repetition of the Veteran's arguments or 
statements that this right shoulder disorder is service-connected 
is not evidence to reopen a previously denied claim.  

In addition, the Veteran was afforded a VA joint examination in 
September 2004.  The examiner reviewed the claims file and 
following an objective examination, found it was less likely than 
not that his right shoulder disorder was related to service.  

Later in the record (2007), the RO received a more complete copy 
of the Veteran's Reserve treatment records dated 1978 to 1985, as 
well as with Reserve Reports of Physical Examinations dated 1985 
to his retirement in 1994, together with other medical-related 
affirmations.  A review of these records finds no reference to 
any right shoulder injury.  

On the contrary, August 1989, February 1990, and February 1993 
statements, signed by the Veteran, certify that following his 
two-week training period just concluded, to the best of his 
knowledge his health had not been adversely affected.  An August 
1990 Report of Physical Examination, for purposes of flight crew 
readiness, found his upper extremities clinically normal.  A 
September 1991 Report of Medical History included a positive 
affirmation that he had had a broken bone; however on the 
reverse, the broken bone was identified as being a broken ankle 
in 1968 (also dated as 1970).  

The September 1991 annual Report of Physical Examination also 
found his upper extremities clinically normal.  Finally, the 
February 1994 Report of Medical History also included a report of 
the broken ankle in 1968 and the accompanying February 1994 
Report of Physical Examination, for purposes of retirement, also 
found his upper extremities clinically normal.  

This evidence does not support the Veteran's claim because 
evidence that is unfavorable to a claimant's case and that 
supports the previous denial cannot trigger a reopening of the 
claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

Finally, following his hearing before the undersigned, the 
Veteran submitted, with a waiver of RO review, duplicate copies 
of letters that were already in the claims file, and previously 
considered by the RO.  In particular, duplicate copy of the 
private physician's evaluation dated in 2000, duplicate copies of 
statements signed by fellow Reservists attesting to his injury 
occurring in 1989, and a duplicate copy of a letter sent by him 
to find medical treatment records with a copy of an outpatient 
identification card.  As these documents are duplicates, they are 
not new and cannot reopen a previously denied claim.   
   
Having reviewed the complete record, the Board finds that new and 
material evidence has not been submitted to reopen the claim for 
service connection for a right shoulder disorder.  The new 
evidence weighs against the claim for service connection, and 
therefore it does not raise a reasonable possibility of 
supporting the claim.  

Acquired Psychiatric Disorder

Historically, service connection for an anxiety disorder was 
denied by a rating decision dated January 2003.  The Veteran 
claimed his anxiety disorder was secondary to his right shoulder 
disorder.  Having denied service connection for the right 
shoulder disorder, the RO denied service connection for an 
anxiety disorder as secondary and found no evidence that he had 
been treated for an anxiety disorder in service or that his 
anxiety disorder had been aggravated by service.  In May 2004, he 
filed the current claim.

Evidence submitted since the last final denial includes a 
September 2004 VA mental disorders examination, which included 
reports by the Veteran of events during his active duty service 
and his reaction to those events.  These reports of events are 
new, in that they were not in the record before the RO in January 
2003, and they are material because they related to an 
unestablished fact necessary to substantiate the claim, in 
particular, an in-service event or injury.  

Further, these statements are presumed to be credible for the 
purposes of reopening his claim.  In essence, this evidence is 
related to unestablished facts necessary to substantiate the 
claim.  Consequently, the claim of service connection for an 
acquired psychiatric disorder will be reopened.  The appeal is 
granted to this extent only.  A claim for service connection for 
an acquired psychiatric disorder on the merits will be discussed 
below.

Service Connection Claims

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, 
naval, or air service includes any period of ACDUTRA during which 
the individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 
2002); 38 C.F.R. § 3.6(a) (2010).  

Active military, naval, or air service also includes any period 
of INACDUTRA during which the individual concerned was disabled 
from an injury incurred in the line of duty.  Id.  Accordingly, 
service connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while performing 
ACDUTRA or from injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

Therefore, with respect to Reserve members, diseases incurred or 
aggravated while performing ACDUTRA are eligible for service 
connection. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  
However, if performing INACDUTRA, only injuries sustained during 
that time are eligible for service connection.  Id.

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service--are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA.  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the 
Board did not err in not applying presumptions of sound condition 
and aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period).

Acquired Psychiatric Disorder

Having reopened the claim above, the Board will now address the 
issue on the merits.  A review of the Veteran's active duty 
service treatment records and of the Reserve treatment reports of 
record find no complaints, treatment, or diagnoses of any 
acquired psychiatric disorder.  

In September 2004, the Veteran was afforded a VA mental disorders 
examination.  The claims file was reviewed.  He reported that he 
was not then receiving any psychiatric treatment and that he had 
not received any in service.  He reported an incident during his 
active duty service while stationed in North Carolina when he was 
chased during a racial incident that after service he experienced 
violent nightmares.  Though he did not always remember the 
content, he did remember a sense of being chased.

The examiner noted after the Veteran described his employment 
history and then lack of work that he appeared depressed, 
anxious, quite angry, and frustrated about his current unemployed 
situation.  The examiner diagnosed an adjustment disorder with 
mixed emotions.  The examiner found that the Veteran's anxiety 
and depression were due in part to his right shoulder disorder, 
his difficulty in obtaining compensation, and his frustrations 
with not being employed.

The Veteran began psychiatric treatment in October 2004.  He 
reported feeling stressed about his recent difficulties obtaining 
work in aviation due to discrimination and a recent assault.  He 
also reported having been chased in service in a racial incident 
and suffering a shoulder injury at that time.  

He further associated his right shoulder injury with the violent 
nightmares he had following discharge from service.  The 
clinician noted that the Veteran now reported his poor anger 
management was his main problem.  The clinical assessment was 
adjustment disorder with mixed emotions.  

In November 2004, the Veteran reported he had recently received 
compensation for his asbestosis disease and believed he was close 
to receiving compensation for the discrimination he experienced 
recently seeking work in aviation.  The examiner noted that his 
symptoms appear to have resolved to a large degree.

A May 2005 VA psychiatry progress note included the Veteran's 
report that he felt much better and that he was expecting 
compensation from a lawsuit settlement.  The examiner assessed 
adjustment disorder with mixed emotions/conduct in remission.  In 
December 2005, he reported a recent diagnosis of cancer and his 
treatment plans.  The examiner found adjustment disorder in 
remission.    

The medical evidence established that the Veteran was diagnosed 
with an adjustment disorder with mixed emotion and received 
treatment.  As such, a current disorder is shown.  The question, 
however, is whether there exists a relationship between the 
Veteran's adjustment disorder with mixed emotions and injury or 
disease incurred or aggravated during active duty service, 
ACDUTRA, or INACDUTRA.

There are no active duty service treatment records or Reserve era 
treatment records that reveal an acquired psychiatric diagnosis.  
As noted above, by the Veteran's own admission, he did not seek 
treatment during his service periods.  As well, the Board notes, 
the Veteran continued his military service by joining in and 
staying active in the Reserve following his active duty service, 
despite his reports of experiencing violent nightmares following 
active duty discharge.  

Despite the Veteran's contentions, there is no competent and 
persuasive evidence of a nexus between the Veteran's diagnosed, 
though now in remission, adjustment disorder with mixed emotions 
and a disease or injury during active duty, ACDUTRA, or 
INACDUTRA.  In addition, with respect to his active duty service 
in the 1960s, the medical evidence does not show in-service 
incurrence or aggravation of the adjustment disorder.  

The 2004 VA mental disorder examination report found that the 
Veteran's adjustment disorder was attributed to several factors, 
which included his physical difficulties stemming from his right 
shoulder disorder, his recent inability to secure employment in 
the aviation industry, and his belief that he had been 
discriminated against while seeking employment post-service.  The 
examiner did not attribute his adjustment disorder to service, 
active or Reserve.

The Board acknowledges the Veteran's claim that his acquired 
psychiatric disorder was secondary to his right shoulder 
disorder.  However, as the Board has already denied reopening the 
claim for service connection for the right shoulder disorder, he 
cannot be entitled to service connection on a secondary basis.  
The Board has considered all possible theories of entitlement 
raised in the record.  Robinson v. Mansfield, 21 Vet. App. 545, 
550-51 (2008).

The Veteran's adjustment disorder was not shown during active 
service or during any Reserve service.  In fact, the earliest 
medical evidence of an acquired psychiatric disorder in the 
record is dated in 2004, nearly 40 years after his active duty 
service ended and over 10 years following his retirement from the 
Reserve.  This is the first recorded symptomatology related to an 
acquired psychiatric disorder, coming years after discharge.  
Therefore, the medical evidence does not reflect continuity of 
symptomatology.

	The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board 
also acknowledges that the Veteran has not directly attributed 
his acquired psychiatric disorder to his active duty service, 
though he discussed events that occurred in active duty service 
with the 2004 VA examiner and later with his treating VA 
physician.  He did report violent nightmares following discharge.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated that 
he had experienced after separation from active duty service 
violent nightmares.  

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the Board finds that the Veteran's reported history 
of some continued symptomatology since active service, while 
competent, is nonetheless not credible.  The Board notes that the 
Veteran continued his career in the Reserve, even after a multi-
year gap, until he retired in 1994.

The Board finds that the Veteran's more recently-reported history 
of continued symptoms since active service is inconsistent with 
the other lay and medical evidence of record.  Indeed, while he 
now asserts that his disorder began in service, in the more 
contemporaneous medical history he gave at the service separation 
examination, he denied any history or complaints of a psychiatric 
disorder.  

Specifically, the service separation examination reports reflects 
that the Veteran was examined and was found to be clinically 
normal.  His in-service history of symptoms at the time of 
service separation is more contemporaneous to service, so is of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later).  

Further, the Board emphasizes the multi-year gap between 
discharge from active duty service (1965) and initial reported 
symptoms related to an acquired psychiatric disorder in 
approximately 2004 (nearly a 40-year gap).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the medical evidence or through 
his lay statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
acquired psychiatric disorder to active duty or Reserve service.      
	
To that end, the Board places significant probative value on a 
September 2004 VA examination undertaken specifically to address 
the issue on appeal.  As discussed earlier, the examiner 
attributed his adjustment disorder to post-service, recent 
events, specifically his lack of employment, inability to secure 
employment in his chosen field, and his physical limitations.  

The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted an objective examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that she misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value

Therefore, there is no competent and persuasive evidence that the 
acquired psychiatric disorder is related to an injury or disease 
incurred or aggravated during active service, ACDUTRA, or 
INACDUTRA.  Under these circumstances, the Board finds that the 
claim for service connection for an acquired psychiatric disorder 
is denied. 

Blood Disorder, Leg Disorder, Cold Sweats

As these three issues are considered on the same legal basis, 
they will be discussed together.  A review of the Veteran's 
active duty and Reserve treatment records finds no complaints of, 
treatment for, or a diagnosis related to a blood disorder or cold 
sweats.  

With respect to the leg, an April 1965 treatment report noted 
that he suffered a laceration on the left leg that required 
sutures.  The December 1965 Report of Medical Examination for 
release from active duty found his lower extremities clinically 
normal, and laboratory findings were negative.  

The Veteran's Reserve treatment records from his Air Force 
service, 1978 to 1985, are of record.  The August 1985 Report of 
Medical Examination found his lower extremities clinically normal 
and again normal laboratory findings.  The September 1991 and 
February 1994 Reports of Medical History that were completed and 
signed by the Veteran reflect that he was in "good health."  
Further, the February 1994 retirement Report of Medical 
Examination found his lower extremities clinically normal.

In September 2004, the Veteran was afforded a VA blood disorders 
examination.  The claims file was reviewed.  He reported that in 
1965 he had been told of a tropical disease being noted on a 
blood test; however, he had undergone no treatment.  Following an 
objective examination and a review of a January 2004 blood test, 
the examiner found no evidence of a blood disorder.  

In a May 2009 statement, the Veteran referred to his blood 
disorder and cold sweats claims as claims for a tropical illness 
and he repeated his statement that he had been informed following 
an "air force" flight crew screening that he had a blood 
abnormality.  

VA medical treatment reports of record contain no diagnosis of 
any blood disorder, tropical illness, no report of cold sweats, 
and several VA primary care appointments that noted no muscle-
skeletal complaints.  See April 2005, December 2005.   

Further, the only evidence that the Veteran received a diagnosis 
or medical observation of a blood disorder, or a tropical 
disease, is the Veteran's undated memory of a possible statement.  
This memory is too attenuated to serve as evidence of any medical 
diagnosis.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
("[w]hat a physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
medical evidence").

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In this case, the competent clinical evidence of record does not 
show that the Veteran has any currently diagnosed a blood 
disorder, a tropical illness, a cold sweat disorder, or of a 
"leg condition."  Therefore, the threshold requirement for 
service connection is not met with respect to any such 
disabilities.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Indeed, neither the Veteran's in-service nor his post-service 
medical records contain any complaints or clinical findings of a 
blood disorder, cold sweat disorder, or a leg disorder.  He was 
afforded a VA blood disorder examination and that examiner found 
no pathology.  This stands without contradiction in the record. 

Hence, in the absence of competent persuasive evidence of 
disability manifested by, or associated with, the claimed blood, 
leg, and cold sweat disorders, the record presents no predicate 
for a grant of service connection for any such findings.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 
225.  As a consequence, the appeals regarding a blood disorder, 
leg disorder, and cold sweats are denied.

Hearing Loss, Tinnitus

38 C.F.R. § 3.385 (2010) defines impaired hearing as a disability 
for VA purposes when the hearing thresholds for any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

Sensorineural hearing loss may be presumed to have been incurred 
in service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

A review of the service treatment records reflects a December 
1964 entry in which he had high frequency hearing loss in his 
right ear (AD), though it was not considered disqualifying.  
There were no complaints or treatment for tinnitus.  The December 
1965 separation Report of Physical Examination did not report the 
numerical results of an audiogram.  

Reserve service examinations noted the Veteran's right ear 
hearing loss upon enlistment (1978).  Again, there were no 
complaints or findings of tinnitus.

VA treatment records begin in 1996.  In June 2004, the Veteran 
complained of tinnitus.  An audiologist found ear blockage and ET 
dysfunction, left more than right and noted that the Veteran 
complained of dizziness.  A July 2004 ENT (Ear Nose Throat) 
consultation was negative for tinnitus.  In a consultation later 
that same month with ENT, the examiner indicated the Veteran's 
tinnitus had decreased and that he had had relief.  See also 
October 2004 ENT consult.  

In an October 2004 primary care evaluation the Veteran denied 
tinnitus.  In a May 2005 ENT surgical consult, the examiner noted 
the Veteran reported the tinnitus was "gone."

In June 2005, the Veteran had an audiology evaluation at the VA.  
He reported no change in his hearing loss from the previous 
audiology evaluation the previous year and no complaint of 
tinnitus.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
25
70
LEFT
35
25
15
n/a
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  The 
audiologist found profound high frequency hearing loss in the 
right ear and essentially hearing within normal limits in the 
left ear.

With respect to the right hear, as hearing loss was noted during 
active duty service, and current right ear hearing loss is shown, 
the Board grants this appeal.  

With respect to the left ear, in the most recent audiology 
report, left ear hearing loss for VA purposes was not shown.  The 
audiology results as found in June 2005 had no significant change 
from the year before.  As left ear hearing loss is not shown, the 
appeal is denied.

With respect to tinnitus, while the Veteran complained of 
tinnitus in 2004, he reported that the tinnitus had resolved by 
June 2005.  Therefore, the tinnitus he experienced was acute and 
transitory and dated years after his active service and Reserve 
service were completed.  

	As noted above, for entitlement to compensation, the evidence 
must show the existence of a disability.  In the absence of an 
identified disease or injury, service connection may not be 
granted.  Brammer, 3 Vet. App. at 225.  Hence, in the absence of 
evidence of the existence of a disability manifested by, or 
associated with, tinnitus, the record presents no predicate for a 
grant of service connection for any such findings.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.   

	In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).
	
To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

With respect to the claim to reopen an acquired psychiatric 
disorder, as this claim is being reopened (a full grant of the 
benefit as to the reopening), there is no prejudice to the 
Veteran regardless of whether he was given adequate notice or 
not.

With respect to the claim to reopen a right shoulder disorder, 
the notice letter provided to the Veteran in June 2004 included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  Consequently, 
the Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.   

	Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
	
	In this case, the RO obtained VA treatment records and the 
Veteran submitted personal statements, statements from fellow 
reservists, and a private physician evaluation.  Further, he was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.
	
	A specific VA medical examination is not needed to consider 
whether the Veteran has submitted new and material evidence but, 
rather, the Board has reviewed all the evidence submitted to the 
claims file since the last final denial.  Therefore, a remand for 
a VA opinion or examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2010).
	
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither he nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained by VA.  

Indeed, both the Veteran and his attorney made statements during 
the hearing about the efforts they had taken to find the original 
medical treatment records and x-rays regarding the Veteran's 
right should injury claim.  See Transcript.     

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the Veteran's other claims seeking service 
connection, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in June 2004 and November 2005 that 
fully addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him of 
what evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in March 2008, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal 

To any extent the notice regarding the requirements for 
demonstrating ACDUTRA and INACDUTRA service were provider 
subsequently, the Board observes the Veteran demonstrated 
throughout the appeal process actual knowledge of his 
understanding that his injury or disease had to have been 
incurred during a period of ACDUTRA or INACDUTRA.  His letter, 
dated January 2001, sought to obtain Reserve medical treatment 
reports.  He identified an annual tour in 1989 and requested 
medical treatment reports and x-rays from that period.  He 
submitted this letter as evidence in both 2001 and in 2010.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).   

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

The Veteran was afforded VA examinations for mental disorders, 
joints, and blood disorders in September 2004.  These 
examinations were legally sufficient.  He was not afforded an 
audiology examination.  As service connection for right ear 
hearing loss has been granted, any error is moot.  Regarding the 
left ear hearing loss claim and the tinnitus claim, the Board 
observes that he received two evaluations by the audiology clinic 
in June 2004 and June 2005, which included audiogram testing, and 
so this provided sufficient medical evidence with which to render 
a decision.  

Regarding his claim for a leg disorder,  given the absence of in-
service evidence of chronic manifestations of the disorder on 
appeal, the absence of identified symptomatology for many years 
after separation, and no competent evidence of a nexus between 
service and this claim, a remand for a VA examination would 
unduly delay resolution.  In addition, the Board finds that the 
medical evidence of record is sufficient to make a decision on 
the claim.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records.  The Veteran did not 
identify other private records for the RO to obtain.   

Moreover, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in April 2010.   Therefore, the available records and 
medical evidence have been obtained in order to make an adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

As new and material evidence has not been submitted to reopen the 
previously denied claim of service connection for a right 
shoulder disorder, the appeal is denied.  

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for an acquired 
psychiatric disorder, claimed as nervousness and an anxiety 
disorder, to include as secondary to a right shoulder disorder, 
the appeal to this extent only is granted and the claim is 
reopened.

Service connection for an acquired psychiatric disorder, claimed 
as nervousness and an anxiety disorder, is denied.

Service connection for a blood disorder, also claimed as a 
tropical illness, is denied.

Service connection for a leg disorder is denied.

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.

Service connection for a disability manifested by cold sweats is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


